JUSTICE HEARN:
I concur in result with the majority. However, I would limit resolution of the case to Justice Few’s thorough analysis of Rule 15, SCRCP, and would not reach the discussion of Rule 17, SCRCP. Because the parties did not advance any arguments regarding the application or interpretation of Rule 17,1 find the issue is not properly before us at this time. See Kennedy v. S.C. Retirement Sys., 349 S.C. 531, 533, 564 S.E.2d 322, 323 (2001) (repeating the maxim, “[AJppellate courts, like well-behaved children, do not speak unless spoken to and do not answer questions they are not asked.”).